
	
		II
		112th CONGRESS
		1st Session
		S. 999
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2011
			Mr. Inhofe (for himself,
			 Mr. Cochran, Mr. Vitter, Mr.
			 Boozman, Mr. Risch, and
			 Mr. Crapo) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe Drinking Water Act to prevent the
		  enforcement of certain national primary drinking water regulations unless
		  sufficient funding is available.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small System Safe Drinking Water
			 Act of 2011.
		2.Compliance and
			 enforcement
			(a)GuidanceSection
			 1412(b)(4)(E) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(4)(E)) is
			 amended by adding at the end the following:
				
					(vi)GuidanceAs
				soon as practicable after the date of enactment of this clause, the
				Administrator shall—
						(I)convene a working
				group composed of representatives from States, small publicly owned water
				systems, and treatment manufacturers, which shall, not later than 180 days
				after the date of enactment of this clause, conduct a study of, and submit to
				Congress a report on, barriers to the use of point-of-use and point-of-entry
				treatment units, package plants (including water bottled by the public water
				system), and modular units;
						(II)develop a model
				guidance document based on recommendations received from the working group
				under subclause (I) and similar State guidance documents for distribution to
				States to assist States in regulating and promoting the treatment options
				described in subclause (I); and
						(III)distribute to
				small water systems—
							(aa)the model
				guidance document developed under subclause (II); and
							(bb)such other
				information relating to the treatment options described in subclause (I) as the
				Administrator considers to be
				appropriate.
							.
			(b)Enforcement of
			 national primary drinking water regulations
				(1)Variance
			 technologiesSection 1412(b)(15)(A) of the Safe Drinking Water
			 Act (42 U.S.C. 300g–1(b)(15)(A)) is amended—
					(A)by redesignating
			 clauses (i) through (iii) as subclauses (I) through (III), respectively, and
			 indenting appropriately;
					(B)by striking
			 (A) In
			 general.—At the and inserting the following:
						
							(A)Technologies
								(i)In
				generalAt the
								;
				and
					(C)by adding after
			 the matter following subparagraph (A)(i)(III) (as redesignated by subparagraph
			 (A)) the following:
						
							(ii)AffordabilityIn
				establishing affordability criteria under this subparagraph, the Administrator
				shall—
								(I)in determining
				whether a treatment technology or treatment technique is affordable, include
				consideration of costs associated with complying with all relevant regulations
				promulgated in accordance with this Act and the Federal Water Pollution Control
				Act (33 U.S.C. 1251 et seq.) with which a municipality or small public water
				system may be required to comply;
								(II)give extra
				weight to households the total income of which is below the poverty level, and
				to communities that meet the affordability criteria of a State established in
				accordance with section 1452(b)(3)(A)(iii), as determined by the Administrator;
				and
								(III)ensure that the
				affordability criteria are not more costly, on a per-capita basis, to a small
				public water system than the cost, on a per-capita basis, to a large water
				system of acquiring feasible technology described in paragraph
				(4).
								.
					(2)State revolving
			 loan fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C.
			 300j–12) is amended—
					(A)by redesignating
			 subsections (n), (o), (p), (q), and (r) as subsection (o), (p), (q), (r), and
			 (s) respectively; and
					(B)by inserting
			 after subsection (m) the following:
						
							(n)EnforcementBefore initiating any enforcement action,
				the Administrator or the State shall ensure that sufficient funds have been
				made available under this title to assist each public water system that serves
				fewer than 10,000 individuals in meeting requirements under the
				regulation.
							.
					(c)Renewal of
			 exemptionSection 1416(b)(2) of the Safe Drinking Water Act (42
			 U.S.C. 300g–5(b)(2)) is amended by striking subparagraph (C) and inserting the
			 following:
				
					(C)In the case of a
				system that does not serve more than a population of 10,000 and that needs
				financial assistance for the necessary improvements, an exemption granted under
				clause (i) or (ii) of subparagraph (B) may be renewed for such period as the
				State determines to be appropriate, if the system establishes that it is taking
				all practicable steps to meet the requirements of subparagraph
				(B).
					.
			(d)Research,
			 technical assistance, information, and training of
			 personnelSection 1442 of the Safe Drinking Water Act (42 U.S.C.
			 300j–1) is amended—
				(1)in subsection
			 (e)—
					(A)in the first
			 sentence, by striking The Administrator and inserting the
			 following:
						
							(1)In
				generalThe
				Administrator
							;
					(B)in the second
			 sentence, by striking Such assistance and inserting the
			 following:
						
							(2)Types of
				assistanceAssistance provided under paragraph
				(1)
							;
					(C)in the third
			 sentence, by striking The Administrator and inserting the
			 following:
						
							(3)Availability of
				assistanceThe
				Administrator
							;
					(D)in the fourth
			 sentence, by striking Each nonprofit and inserting the
			 following:
						
							(4)Consultation
				with StateEach nonprofit
							;
				and
					(E)by striking the
			 fifth sentence and all that follows through the end of the subsection and
			 inserting the following:
						
							(5)Assistance in
				complying with rulesThe Administrator shall ensure, to the
				maximum extent practicable, that each water system serving fewer than 10,000
				individuals that is required to comply with Federal drinking water rules
				receives adequate technical assistance and training to meet the requirements of
				those final rules, including through assistance to be provided by qualified
				nonprofit associations with expertise in public water systems.
							(6)PriorityThe
				Administrator shall give priority for assistance under this section to water
				systems that, as of the date of enactment of this paragraph, are not in
				compliance with, as determined by the Administrator—
								(A)the final rule
				entitled Disinfectants and Disinfection Byproducts and published
				by the Administrator on December 16, 1998 (63 Fed. Reg. 69390);
								(B)the final rule
				entitled Arsenic and Clarifications to Compliance and New Source
				Contaminants Monitoring and published by the Administrator on January
				22, 2001 (66 Fed. Reg. 6976);
								(C)the final rule
				entitled Stage 2 Disinfectants and Disinfection Byproducts Rule
				and published by the Administrator on January 4, 2006 (71 Fed. Reg.
				388);
								(D)the final rule
				entitled Ground Water Rule and published by the Administrator on
				November 8, 2006 (71 Fed. Reg. 65574); and
								(E)any other final
				rule promulgated by the Administrator after the date of enactment of this
				paragraph.
								(7)Enforcement
				actionBefore initiating any enforcement action, the
				Administrator or the State shall ensure that sufficient funds have been made
				available under this title to assist each public water system that serves fewer
				than 10,000 individuals in meeting requirements under the
				regulation.
							;
				and
					(2)by adding at the
			 end the following:
					
						(f)Research and
				development pilot projects
							(1)In
				generalThe Administrator shall establish a research pilot
				program (referred to in this subsection as the program) to explore
				new technologies or approaches that public water systems may use to comply with
				a public drinking water standard promulgated under this Act.
							(2)Responsibilities
				of AdministratorIn carrying out this subsection, the
				Administrator shall—
								(A)establish an
				application process that includes criteria that may be used to assess water
				systems applying for participation in the program;
								(B)based on
				applications received under subparagraph (A), select 20 communities with
				various populations and water sources in different regions of the United States
				for participation in the program;
								(C)fund projects
				that develop or implement new technologies or approaches for implementation of
				Federal drinking water standards; and
								(D)coordinate
				projects with the Arsenic Water Technology Partnership program of the
				Department of Energy.
								(3)Technology
				transfer and disinfection strategiesThe Administrator shall
				carry out a pilot program to conduct research into technology transfer issues
				and disinfection strategies relating to drinking water, including risks
				associated with the migration to chloramines for the purpose of water
				disinfection.
							(4)Funding
								(A)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection and subsection (e) $15,000,000 for each of fiscal years
				2011 through 2015.
								(B)Lobbying
				expensesNo portion of any State revolving loan fund established
				under section 1452, and no portion of any funds made available under this
				subsection, may be used for lobbying expenses.
								(C)Tribal
				assistanceOf the amount made available under subparagraph (A)
				for a fiscal year, at least 3 percent shall be used for technical assistance to
				public water systems owned or operated by Indian
				Tribes.
								.
				
